Citation Nr: 0834414	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he suffers from PTSD as a result of 
various unverified service-related stressors, several of 
which include his having been assaulted.  Unfortunately, the 
Board finds that additional development is required before it 
can adjudicate this claim.  

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The record shows the veteran has received the required DSM-IV 
diagnosis of PTSD.  However, it is unclear whether the 
diagnosis is based on stressors which occurred prior to 
service as opposed to unverified stressors during his 
military service, including personal assault.  For example, 
the record lists numerous diagnosis of PTSD based on severe 
childhood abuse (i.e., stressor occurring prior to service).  
But it is unclear whether stressors during his military 
service may have contributed to his PTSD.  With respect to 
these claimed in-service stressors, the veteran reported, 
inter alia, that "I got beat up a lot of times."  

Because a personal assault is a personal and sensitive issue, 
many incidents are not officially reported, which in turn 
creates a proof problem in establishing they did.  It is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident 
that is predicated on a personal assault.  See, e.g., Patton 
v. West, 12 Vet. App. 272, 277 (1999).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2007).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, unfortunately, none of the veteran's claimed 
in-service stressors are verified.  But VA regulation 
provides that VA will not deny this type of PTSD claim 
without first advising the veteran that evidence from sources 
other than his service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  Id.  See also Patton, supra, and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

To this end, the RO sent the veteran numerous PTSD 
development letters.  However, none of those letters notified 
him of the type of evidence needed to support of his claim 
for PTSD on the basis of a personal assault.  This oversight 
needs to be corrected by requiring full and complete 
compliance with the notice requirements of section 
3.304(f)(3).  

The Board also finds that the veteran should be afforded a VA 
examination to determine whether his PTSD diagnosis is at 
least partly the result of a personal assault during his 
military service, as opposed to other non-service-related 
stressors prior to service.  See 38 C.F.R. § 3.304(f)(3) (VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred).  
Indeed, while generally credible evidence of the occurrence 
of a claimed stressor cannot consist solely of 
medical evidence obtained after the fact (such as a VA 
physician's opinion post service discharge), see Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), the Court held in Patton 
that this general rule in Moreau does not apply to 
sexual-assault based cases.

Since the veteran has been diagnosed with PTSD and has 
reported that he was assaulted in service, further medical 
comment is needed concerning the cause of the veteran's PTSD 
to fairly decide her appeal.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  Although the Board must make the ultimate 
finding of fact concerning whether the claimed assault 
stressor occurred, VA regulation provides that VA may submit 
any evidence it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
If the VA examiner believes that a personal assault occurred 
in service, a medical opinion is then required to determine 
whether the veteran has PTSD based - at least in part - on 
that in-service personal assault, as opposed to the other 
stressors mentioned that he experienced prior to service.  

Lastly, the Board notes that not all of the veteran's service 
personnel records have not been obtained and associated with 
the record.  These records should be obtained prior to 
further adjudication of this claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain all of the veteran's service 
personnel records and associate them with 
the record.

2.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the veteran an appropriate stressor 
development letter.  He must be notified 
that his claimed personal assault 
in service may be corroborated by 
evidence from sources other than her 
service records, as defined in this 
regulation.  All specific examples of 
alternative sources of evidence listed in 
§ 3.304(f)(3) must be included in the 
notification letter.  And he must be 
given an opportunity to submit this type 
of alternative supporting evidence.

3.  Upon receipt of any additional 
evidence is response to this notice, 
undertake any and all further development 
action indicated by the evidence.  Then 
make a preliminary determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
during his military service.  Put a 
statement of this determination in the 
claims file.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of his PTSD.  The claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran 
was assaulted in service.

If it is determined that a personal 
assault occurred in service, or at least 
as likely as not did, the examiner must 
then determine whether the veteran has 
PTSD at least partly as a consequence of 
that assault.  The examiner should be 
instructed that only the 
in-service assault may be considered as a 
stressor, as opposed to any pre- and 
post-service stressors, including 
childhood abuse and any stressors he may 
have experienced since service.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  Then readjudicate the veteran's claim 
for PTSD in light of the additional 
evidence.  If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




